Citation Nr: 1230529	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a cardiovascular disorder.  

4.  Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  Subsequently the Veteran served with the Michigan Air National Guard from March 1986 until his retirement in May 2009.  During his period of service with the Air National Guard, the Veteran had multiple periods of active duty to include from August 2, 1997 to August 16, 1997; January 10, 1998 to January 24, 1998; November 10, 1998 to December 18, 1998; April 24, 1999 to May 8, 1999; July 17, 1999 to August 21, 1999; February 19, 2000 to March 23, 2000; September 22, 2001 to November 4, 2001; and November 27, 2002 to January 8, 2003.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in pertinent part, denied service connection for tinnitus, a cervical spine disorder, a cardiovascular disorder, and a thyroid disorder.  The RO in Detroit, Michigan, (the Agency of Original Jurisdiction) notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Detroit RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims in April 2010 for additional development, including verifying his periods of active duty for training ("ADT") and inactive duty for training ("IADT"); obtaining any additional service treatment records for the Veteran's service with the Michigan Air National Guard; and providing VA examinations.  The Board finds that substantial compliance has not been accomplished and that a remand is therefore warranted for additional development to ensure that the Veteran is afforded all due process consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.).  

The claims file contains the Veteran's service treatment records from his initial period of active duty from August 1972 through August 1974 and from his service with the Michigan Air National Guard from January 1986 (enlistment examination) to June 2006 (Hearing Conservation evaluation).  The Air National Guard service treatment records were associated with the Veteran's claims file in August 2006 despite the fact that the Veteran was still serving with the Air National Guard until May 2009.  The Board notes that the last clinical record in the claims file is from February 2005, although there are records of audiometric testing in relation to the Veteran's hearing conservation program from August 2005 and June 2006.  The Veteran reported in a letter submitted to the Board in April 2012 that, when he began having symptoms related to his cervical spine disorder in 2005, he went to his private primary care physician and then informed the unit medical clinic that he had a return visit for an evaluation.  Further, he stated that he was out for six months recovering from his surgery and that he was told to report to the clinic after his return from surgery, which he did and was placed on a physical profile P4 with permanent restriction until he was honorably discharged under medical conditions in 2009.  No records have been obtained that show his evaluation upon his return to work after the November 2005 surgery on his cervical spine, that he was given a permanent profile of P4, or that show the reasons for his medical discharge.  

Despite the record showing that the Veteran continued to serve in the Air National Guard until retiring in May 2009, there has been no attempt to obtain any additional service treatment records.  Given his statements, there would appear to be additional service treatment records that have not been associated with his claims file.  Further, it does not appear that efforts have been made to obtain any active duty service treatment records from the periods when the Veteran was deployed on active duty.  (The Board notes that the records demonstrate he had multiple periods of short term active duty during which he was deployed to the Persian Gulf between 1997 and 2003.)  On remand, therefore, efforts should be undertaken to obtain the remainder of the Veteran's service treatment records for his period of service with the Air National Guard.  Such places may include the Adjutant General of Michigan for inactive duty service treatment records and the National Personnel Records Center (NPRC) or the Air Reserve Personnel Center/DSMR (located in Denver, Colorado) for active duty service treatment records.  

In addition, in the Board's prior remand, it instructed that efforts be undertaken to verify the Veteran's periods of ADT and IADT.  The AMC made two inquiries to the NPRC, which gave negative responses in April and July of 2011.  As the NPRC is not the repository for National Guard records, however, the Board does not find it's responses to be unexpected.  In September 2011, the AMC requested the Veteran's service personnel records from the Defense Personnel Records Information Retrieval System (DPRIS); however, its initial inquiry resulted in a negative response because it requested Army records.  A second inquiry was made correctly requesting Air Force records that resulted in the AMC obtaining records of the Veteran's periods of ADT and IADT; however, for some reason these records end in March 2004 and there are no further records on file until May 2009, which relate only to his retirement.

The AMC also requested records from the Adjutant General of Michigan in May 2011.  In November 2011, the AMC received a response that it had no DD-214's or NGB-22's for the Veteran.  However, the response did state that the Veteran was assigned in the Michigan Air National Guard during the following period-March 15, 1986 to May 31, 2009.

In February 2012, a memorandum of Formal Finding of Unavailability was issued and associated with the claims file stating that, despite efforts to obtain additional records, no additional records were found (even though the DPRIS records were obtained).  The Veteran was notified and responded by providing copies of service records in his possession to include his NGB Form 22; Special Orders Number ANG AE-124-MI dated May 15, 2009 showing that the Veteran was relieved from his assignment with the 127 Logistics Readiness Squadron and honorably discharged (under medical conditions) effective May 31, 2009; Special Order TE-0069 regarding Veteran's deployment to Prince Sultan Air Base, Saudi Arabia, for 45 days commencing on September 23, 2001; the Veteran's Service History record; and Special Orders from September 1991 through August 2008.  
The Board finds, however, that the records obtained are not complete and that not all efforts were made to obtain available information regarding the Veteran's periods of ADT and IADT during his service with the Michigan Air National Guard.  The Board notes that no effort was made to contact the Veteran's Air National Guard unit directly for records pertaining to the Veteran's service.  Furthermore, the Defense Finance and Accounting System (DFAS) has not been contacted and asked to provide payroll records that would show when the Veteran was paid for ADT or IADT.  

Moreover, the Board notes that the record shows (although the Veteran has not said) that he has been a Federal civilian employee at Selfridge Air National Guard Base (ANGB) in Michigan (see the service treatment records which contain both military and civilian occupational health records).  Given this evidence and the Veteran's April 2012 statement, the Board finds that it is necessary to request the Veteran to provide information regarding his civilian employment at Selfridge ANGB (e.g., onset and whether he continues to be employed there or has retired, duty station, job title, job duties, etc.) and to provide any releases necessary for VA to obtain his civilian employment records to include any occupational health records, especially those from 2005 and 2006 relating to his cervical spine disorder.  Based upon the information received from the Veteran and the releases provided, requests should be made to obtain the Veteran's civilian personnel and occupational health records from the Selfridge ANGB, as well as any records that may be in the possession of a Federal agency such as the Office of Personnel Management or the Department of Labor, if such is identified in the information obtained.

Based on the foregoing, the Board finds that there is possible additional attainable relevant evidence (both medical and non-medical) relating to the Veteran's Air National Guard service, especially as it relates to the time period surrounding the onset and treatment for the Veteran's claimed cervical spine disorder.   In addition, there may be relevant attainable medical and personnel records relating to the Veteran's civilian employment at Selfridge ANGB regarding the Veteran's claimed cervical spine disorder.  Although not clear, these records may also relate to the Veteran's other claimed conditions relating to tinnitus, heart disorder and hyperthyroidism.  Consequently, remand is warranted for additional development to be undertaken to obtain any available and attainable records discussed above.

In addition, as to the Veteran's claim for service connection for tinnitus, the Board finds that remand is warranted to provide him with the opportunity of a new VA examination.  The Veteran underwent a VA audiology examination in September 2007.  At the time of this examination, the Veteran denied having tinnitus; therefore, the examiner gave a negative medical nexus opinion.  In response, the Veteran has submitted several statements indicating that he must have misunderstood the examiner when asked if he had ringing in his ears because when he denied it he meant not at that time.  Instead, he has stated that he has ringing in his ears almost constantly which he relates to his time in service where he was exposed to noise from planes and trucks.  The Board notes that the available service treatment records do show the Veteran was enrolled in a hearing conservation program throughout most of his service with the Air National Guard.  Consequently, the Board finds that remand is warranted for a new VA examination, which should be an ear, nose and throat (ENT) examination since only tinnitus and not hearing loss is being evaluated.  The VA examination report should provide a detailed history of the Veteran's military noise (during active duty, ADT and IADT) as well as civilian occupational and recreational noise exposure.  The history of onset and course of the Veteran's tinnitus should also be discussed.  Further, medical nexus opinions should be obtained.

Finally, the Board notes that the Veteran has only identified private treatment records relating to his claimed cervical spine, heart and thyroid disorders.  With his application for service connection for these conditions, the Veteran submitted private treatment records only relating to the cervical spine.  (He also submitted records relating to the right knee but that is not an issue currently before the Board.)  These private treatment records consist of two reports of magnetic resonance imaging (MRI) studies of the cervical spine conducted in April 2005 and October 2005 and the Discharge Summary from the Veteran's hospitalization from November 29, 2005, through December 12, 2005, relating to the surgery on his cervical spine.  No treatment records have been provided with regard to the Veteran's claimed heart and thyroid disorders.  
Although requested to do so in the September 2006 notice letter, the Veteran has not provide VA with a release for it to obtain any additional private treatment records.  Furthermore, although the Veteran stated in his VA Form 9 submitted in June 2008 that he would provide additional treatment records, he has not done so to date.  The Board finds that these private treatment records are highly relevant to the Veteran's claims and that he should be so advised and given another opportunity to either provide them to VA or to provide VA with releases to obtain them.

The reason these records are highly relevant is because the record is very inconsistent as to the onset of, and treatment for, the claimed disorders.  The treatment records themselves would clarify any contradictions in the record, as well as provide VA with a clear understanding as to the Veteran's claimed disorders.  Thus, the Board finds that another attempt should be made to obtain these private treatment records.

The Veteran is hereby advised that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Essentially, in this case, this means that VA cannot adjudicate this appeal based upon an adequate record when the Veteran identifies private treatment records but then fails either to provide VA with releases for such records or provide them himself.  Further, it is ultimately the Veteran's responsibility to ensure that VA receives records not in the possession of a Federal department or agency.  It is also ultimately his responsibility to submit evidence to support his claims.  He is advised that, if he fails to assist VA in obtaining any relevant evidence relating to his claims, that such action could negatively affect the outcome of his claims.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's records on DPRIS again to search for any records added since the last search conducted in September 2011-specifically documents relating to his Air National Guard service for them missing periods of March 2002 to March 2003 and April 2004 through May 2009.  Such search and its result should be documented in the claims file.

2.  Contact the National Personnel Records Center (NPRC), and any other appropriate agency such as the Air Reserve Personnel Center/DSMR in Denver, Colorado, and request it provide, if available, any active duty service treatment records for the Veteran's periods of active duty deployments from 1997 through 2003. Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

3.  Contact the Adjutant General of Michigan and request it provide, if available, any service treatment records during the Veteran's service in the Air National Guard from February 2005 through May 2009.  Furthermore, if the DPRIS search does not provide the Veteran's Air National Guard personnel records from April 2004 through May 2009, request these records from the Adjutant General as well.  Associate all requests and records received with the claims file.  If records are unavailable, a negative reply is requested.

4.  If the Adjutant General of Michigan responds it does not have any additional service records (whether medical or personnel) for the Veteran for that period of time or does not provide a complete record, contact the Veteran's Air National Guard prior duty station (Selfridge ANGB) and request that it conduct a search for any records it has relating to the Veteran's service, to include both medical and personnel records.  Associate all requests and records received with the claims file.  If records are unavailable, a negative reply is requested.

5.  If, after completing the above development, there remains any period of ADT or IADT during the Veteran's Air National Guard service that remains unverified, request that DFAS search for any records that demonstrate the Veteran earned pay for ADT or IADT during the unverified period(s) of his Air National Guard service.  In any event, DFAS should be requested to provide the specific dates (not retirement points) that the Veteran was paid for ADT in 2005.  

6.  Contact the Veteran and ask him to provide information regarding his civilian employment at Selfridge ANGB, to include but not limited to the onset of his employment, his duty station, his job title, a description of his duties, and whether he continues in this employment or has retired therefrom and, if so, the basis for his retirement (e.g., disability, age, etc).  The Veteran should also identify any occupational health care providers whom he saw for treatment, especially for the period from 2002 to 2009.  The Veteran should provide releases to VA for it to obtain both personnel and medical records relating to the Veteran's civilian employment at Selfridge ANGB. 

If the information obtained from the Veteran or Selfridge ANGB indicates there are records held by any Federal agency such as the Office of Personnel Management or the Department of Labor, all necessary actions should be taken to obtain those records to include, if necessary, obtaining releases from the Veteran.

7.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of all private medical care providers who have treated him for his claimed cervical spine disorder, heart disorder (atrial fibrillation) and thyroid disorder.  The Veteran should be advised that, in lieu of submitting a completed release forms, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

8.  If any records requested above are not available from any of the sources identified or any other sources known to hold such records, then a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued with a memorandum of such finding being associated with the claims file and with the Veteran and his representative receiving appropriate notice of such finding.  

9.  Then, schedule the Veteran for a VA ear, nose and throat (ENT) examination with regard to his claim for service connection for tinnitus.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.

The examiner should be provided with a summary of the Veteran's dates and types of service (i.e., active duty, ADT or IADT).  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should elicit from the Veteran a detailed history of acoustic trauma/noise exposure during active service, as well as during periods of ADT and IADT.  The examiner should also elicit a complete history of any civilian occupational and recreational acoustic trauma/noise exposure the Veteran has had since his separation for active duty in 1974.  After reviewing the file and interviewing and examining the Veteran, the examiner should render an opinion as to the following:

a) Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any tinnitus is due to acoustic trauma/noise exposure incurred during active service (to include periods of active duty when the Veteran was deployed while serving with the Air National Guard between 1997 and 2003)?

b) Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any tinnitus is due to acoustic trauma/noise exposure incurred during any specific period of ADT or IADT the Veteran performed during his service with the Air National Guard from 1986 to 2009?

c) Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any tinnitus was permanently aggravated during a specific period of ADT or IADT the Veteran performed during his service with the Air National Guard from 1986 to 2009?

The examiner should be advised that, if the Veteran's tinnitus was not incurred during the period of active service which ended in August 1974, the presumptions of soundness and aggravation are not applicable unless examination was conducted and, to the extent the claim is based on periods of ADT or IADT, service connection may only be granted for a disorder which resulted in disability during the period of ADT or IADT.

The examiner should provide a complete explanation of the reasoning for each opinion rendered, including a discussion of relevant evidence, even if contrary to the opinion rendered.  If any opinion cannot be rendered without resorting to speculation, then the examiner must so state and explain why the requested opinion cannot be given at this time.

10.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

